269 F.2d 836
John M. JOHNSON, Petitioner-Appellant,v.R. B. ECKLE, Superintendent, London Prison Farm, Respondent-Appellee.
No. 13757.
United States Court of Appeals Sixth Circuit.
June 17, 1959.

John M. Johnson, in pro. per., for appellant.
William Saxbe and Walter M. Shea, Columbus, Ohio, for appellee.
Before MARTIN, Chief Judge, McALLISTER, Circuit Judge, and CECIL, District Judge.
PER CURIAM.


1
This is an appeal from the order of the District Court dismissing appellant's petition for a writ of habeas corpus on the ground that it was moot. Appellant had been sentenced to the Ohio Penitentiary on an indeterminate sentence of from one to fifteen years, for the offense of theft. After his petition for a writ of habeas corpus was filed, and before hearing of the petition, appellant was released from incarceration, on parole. He is not in the custody of appellee, Eckle, Superintendent of the London Prison Farm. With the release of appellant from incarceration and custody, the case became moot.


2
Where, after commencement of a habeas corpus proceeding, the petitioner was released on parole, and was no longer in the custody of the warden, the proceeding is dismissed as moot. United States ex rel. St. John v. Cummings, 2 Cir., 233 F.2d 187. See also Weber v. Squier, 315 U.S. 810, 62 S. Ct. 800, 86 L. Ed. 1209; Ex parte Baez, 177 U.S. 378, 20 S. Ct. 673, 44 L. Ed. 813; Wales v. Whitney, 114 U.S. 564, 5 S. Ct. 1050, 29 L. Ed. 277.


3
The order of the District Court is affirmed.